UNITED STATES DISTRICT COURT

 

 

DISTRICT OF NEW JERSEY
x
STARR SURPLUS LINES lNSURANCE COMPANY, Civil Action No.
2:17-cv-12014
Plaintiff,
-against-
CINELLI lRON & METAL CO., INC., and
CIMCO RECYCLING, INC.
Defendants.
x
QRB

THIS MATTER having been brought before the Honorable Joseph A. Dickson,
Magistrate Judge, by Starr Surplus Lines Insurance Company (“Starr”) in the above-captioned
matter, on a Motion for Default Judgment pursuant to Fed. R. Civ. P. 55(b)(2), and the Court
having reviewed the papers submitted in connection thereto,

IT IS on this lq 'l§ day of'lfld\MM/j;va,wls,

ORDERED that Starr’s Motion for Default Judgrnent is granted, and it is

FURTHER ORDERED that the Starr policies at issue are rescinded and void ab initio
With respect to Cimco on the grounds that Cirnco has failed to plead or otherwise defend against
the Amended Complaint in accordance with, and Within the time provided by, the Federal Rules

of Civil Procedure.

 

 

Hon. Jose h A. Dic son, Magistrate Judge

